Citation Nr: 9908052	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant performed active air service from July 1960 to 
July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO), 
which denied service connection for degenerative disc disease 
and arthritis of the lumbar spine.  

In his December 1996 substantive appeal, the appellant noted 
that he wanted to testify at a hearing before a member of the 
Board.  In September 1997, however, he indicated that he no 
longer wanted a hearing.  

In a series of recent statements (see, e.g. correspondence 
dated in January 1999), the appellant indicated that his 
principal contention centered on the evaluation assigned his 
service-connected lumbosacral strain, rated noncompensable 
since July 1964.  The Board notes the appellant's allegations 
and refers this matter back to the RO for appropriate 
adjudication.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  Service connection is established for the appellant's 
lumbosacral strain.  

3.  The evidence does not show that the current degenerative 
disc disease and arthritis of the lumbar spine is related to 
service, nor was it shown to be evident to a compensable 
degree within one-year period immediately after separation 
from service.  

4.  The evidence does not demonstrate that the current 
degenerative disc disease and arthritis of the lumbar spine 
is related to the appellant's service-connected lumbosacral 
strain.  



CONCLUSION OF LAW

Degenerative disc disease and arthritis of the lumbar spine 
was not incurred in or aggravated during service, nor is it 
proximately due to or the result of a disability of service 
origin.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the current degenerative disc 
disease and arthritis of the lumbar spine is related to his 
in-service low back pain.  In effect, he maintains that 
service connection may be granted either directly due to 
service, or as secondary to his service-connected lumbosacral 
strain.  He asserts that his disability was misdiagnosed in 
service as simple lumbosacral strain, and that from the 
beginning he has had degenerative changes associated with his 
low back disability.  He points specifically to the fact that 
in January1965 two potential, civilian employers declined to 
hire him due to a low back condition.  He maintains that this 
evidence demonstrates that his low back disability involved 
more than a simple strain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted when it is demonstrated 
that the claimed disorder is proximately due to or the result 
of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, when aggravation of a nonservice-connected 
condition is proximately due to service-connected disability 
an appellant may be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
The burden in on the appellant to submit evidence that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  

As noted in the March 1998 remand, the record includes 
current medical evidence showing degenerative changes of the 
lumbar spine and a private physician's January 1965 letter 
stating that the appellant had congenital malformations of 
the articular processes at the lumbosacral junction.  The 
truthfulness of this evidence must be presumed when 
determining whether a claim is well grounded.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Since the January 1965 letter discusses 
evidence of lumbar spine symptomatology within one year of 
his separation from service, it is plausible that his 
degenerative disc disease and arthritis are of in-service 
onset.  Thus, the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

Because the claim is well grounded, VA has a resulting 
statutory duty to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  VA has 
satisfied this obligation.  In March 1998, the Board remanded 
the claim for further evidentiary development, including a VA 
medical evaluation of the etiology of the appellant's current 
lumbar spine symptomatology.  VA medical examination, 
assessment and evaluation were conducted in October 1998 and 
a copy of the report thereof is contained in the claims file.  
On appellate review, the Board sees no area in which further 
development may be fruitful.  

The bulk of the medical evidence of record falls into two 
categories.  The first, private and VA clinical and 
examination reports, prepared in the 1990s, clearly showing 
that the appellant currently has degenerative disc disease 
and arthritis of the lumbar spine.  A variety of private 
medical records, dated from March 1990 to March 1997, discuss 
treatment for degenerative disc disease and arthritis.  In 
addition, a VA X-ray report in January 1996 and VA 
examination reports in June 1996 and October 1998 found such 
degenerative changes.  Thus, VA and private medical evidence 
prepared between 1990 and 1996 show degenerative disc disease 
and arthritis of the lumbar spine, established by X-ray 
findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(requires degenerative arthritis established by X-ray 
evidence). 

The second category of medical evidence shows that the 
appellant had a history of lumbosacral strain in service and 
soon thereafter.  The service medical records show that he 
had multiple episodes of low back pain.  An X-ray report late 
in service (March 1964) revealed no definite abnormality of 
the lumbosacral spine.  The service separation medical 
examination report noted treatment with good results and no 
significant clinical findings relative to the spine in June 
1964.  Based on these documents, as well as VA medical 
examination in September 1964, showing only a history of 
lumbosacral strain (X-ray negative), the RO granted service 
connection for history of lumbosacral strain by November 1964 
rating decision.  

The key question in this case centers on whether the evidence 
of record documents any linkage between the current 
degenerative/osteoarthritic findings and either: (1) the 
appellant's period of service; or (2) his service-connected 
lumbosacral strain.  

As to the first question, the service medical records late in 
service showed no definite abnormality of the lumbosacral 
spine and, at separation, treatment of the low back disorder 
with good results and no significant clinical findings.  A 
June 1964 VA orthopedic examination report, within one year 
after separation from service, revealed history of 
lumbosacral strain with negative X-ray findings reported.  
These results indicate minimal low back symptomatology due to 
the service-connected lumbosacral strain, by history, rather 
than any demonstration of the presence of in-service 
degenerative/osteoarthritic low back disability.  

The appellant highlights two January 1965 documents, arguing 
that these attest to the degenerative nature of his low back 
disorder immediately after service and within one year 
following separation from service.  A January 1965 civil 
service notice informed him that he was declared unacceptable 
by a chief medical officer for employment due to a back 
condition.  This document, however, noted only that the 
appellant was turned down for employment within one year of 
separation from service due to a general back condition; it 
did not indicate whether the symptomatology requiring this 
determination involved degenerative changes, as contended by 
the appellant.  For this reason, the January 1965 civil 
service notice is not probative as to the question at issue.  

The other January 1965 document, amounts to a letter on 
behalf of another potential employer, in which a private 
physician wrote that the appellant had a history of recurrent 
back pain, the onset of which probably followed an injury in 
service, with X-ray evidence of congenital malformations of 
the articular processes at the lumbosacral junction.  The 
physician noted that these findings represented a potentially 
weak and unstable back.  While the findings in this letter 
were sufficient to render the claim well grounded, as the 
truth of statements therein must be presumed, see Robinette, 
8 Vet. App. at 75-76, and King, 5 Vet. App. at 21, they fail 
to address the chronicity of the noted symptomatology or 
whether at that time it represented degenerative arthritic 
changes.  The physician tied the findings to the in-service 
history of lumbosacral strain, but also indicated the 
congenital nature of the malformation.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation governing the awarding of 
VA benefits.  38 C.F.R. § 3.303(c).  Thus, because this 
January 1965 letter did not discuss any degenerative 
arthritic changes and identified the findings as congenital, 
the probative weight to be placed on its conclusions is 
significantly lessened.  

The current record includes three other pieces of evidence 
discussing the etiology of the current degenerative changes 
to the lumbar spine.  In an August 1995 private medical 
record, a history of back symptomatology was noted in 1962 as 
well as a 1994 back injury.  The physician discussed a back 
hyperextension injury with neurological deficits, but it is 
unclear whether the examiner discussed that injury in the 
context of the 1962 symptoms or the 1994 injury.  If it was 
in the context of the 1962 symptoms, the appellant apparently 
provided this history.  As such, the physician's comments 
represent simply recorded information, unenhanced by any 
additional medical comment, and do not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  Thus, to the extent that this clinical report based 
a finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder and the weight attached to that 
evidence is significantly reduced.  If, on the other hand, 
the examiner referred to the hyperextension injury with 
neurological deficits in the context of the 1994 injury, then 
the examiner related the current symptoms to an injury 
occurring about 30 years after service, again significantly 
reducing the probative value of that evidence.  

In a September 1995 private clinical record, the examiner 
noted that the appellant said he hurt his back while in 
service in the 1960s, with continuing treatment in the 1970s 
and 1980s.  Again, these comments represent simply recorded 
information, unenhanced by any additional medical comment.  
Thus, the information is not probative evidence as to the 
etiology of the disorder and the weight attached to that 
evidence is significantly reduced.  LeShore, 8 Vet. App. at 
410.  

Upon a review of the claims file and evaluation of the 
appellant, VA medical examination in October 1998 found 
degenerative disease of the lumbosacral spine.  The examiner 
concluded that the etiology of the degenerative disc disease 
and lumbar spine osteoarthritis was age-related.  The Board 
must attach a high probative value to this evidence as the 
conclusion expressed by the examiner was informed based on an 
evaluation of the appellant and a review of the claims file, 
including the evidence of record discussed above.  The 
probative weight of the October 1998 VA medical examination 
outweighs the aggregate weight attached to the remaining 
evidence of record relevant to the etiology of the 
degenerative disease of the lumbar spine.  That evidence 
essentially showed a history of lumbosacral strain during and 
immediately after service with the onset of lumbar spine 
degenerative disease and osteoarthritic changes in about 
1990.  The service medical records, the June 1964 VA medical 
examination, and the January 1965 employment-related 
documents, all within the one-year presumptive period, make 
no reference to the presence of any degenerative changes.  
The comments in the 1995 private clinical records are based 
in reliance on history provided by the appellant or relate 
the arthritic changes to an injury many years after 
separation from service.  For these reasons, the conclusion 
expressed in the October 1998 VA medical examination report 
far outweighs the other evidence of record.  The 
preponderance of the evidence is, therefore, against service 
connection for degenerative disc disease and arthritis of the 
lumbar spine on a direct basis.  

The second aspect of this case involves whether the evidence 
of record documents any linkage between the current 
degenerative findings and the service-connected history of 
lumbosacral strain.  Service connection may be established on 
a secondary basis if the degenerative changes are proximately 
due to or the result of, or were aggravated by, a disorder of 
service origin.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 
448.  For similar reasons as discussed above, the 
preponderance of the evidence supports the conclusion 
expressed in the October 1998 VA medical examination report 
that age, rather than some other etiology such as the 
service-connected history of lumbosacral strain, is 
responsible for the current degenerative/osteoarthritic 
lumbar spine disability.  The August and September 1995 
private medical records warrant little probative weight for 
the same reasons as above - they do not tie the current 
findings to the service-connected disability and are based on 
the history as provided by the appellant himself.  See 
LeShore, 8 Vet. App. at 410.  The January 1965 employment-
related documents also do not possess any probative value 
because they identify no specific arthritic symptomatology 
relative to the service-connected history of lumbosacral 
strain.  Thus, because the conclusion expressed in the 
October 1998 VA medical examination outweighs the other 
evidence of record, the preponderance of the evidence is 
against service connection for degenerative disc disease and 
arthritis of the lumbar spine as secondary to a service-
connected disability.  


ORDER

Service connection for degenerative disc disease and 
arthritis of the lumbar spine is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
- 9 -


- 7 -


